COPE, C.J.
(dissenting in part).
I would reverse in part the order denying postconviction relief and remand for further proceedings solely on the defendant’s motion to withdraw the guilty plea which appears to allege that his plea is involuntary. He claims that he entered into a negotiated plea on state charges to be concurrent with his federal sentence, on the understanding that the state charges would be reduced so as not to adversely affect his federal custody classification. He claims that in reality his plea to burglary charges will adversely affect his federal custody status. Because the record does not conclusively refute the defendant’s claims, I would remand for an evidentiary hearing. See Fla. R.App. P. 9.141(b)(2)(D). It is, of course, not clear from the present record that the defendant’s premise regarding his federal custody status is correct or that he will ultimately be entitled to any relief, but because the present record does not conclusively refute his claim, he is entitled to a hearing.